Citation Nr: 0528553	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-05 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 12, 2001, 
for the assignment of a 20 percent rating for service-
connected hemorrhoids. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from March 1968 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In connection with this appeal, 
the veteran requested a Travel Board hearing.  Thereafter, in 
a statement dated in January 2005, he withdrew this request.


FINDINGS OF FACT

1.  On March 12, 2001, the veteran filed a claim for an 
increased rating for his service connected hemorrhoids.  

2.  In September 2001, the RO increased the schedular 
evaluation assigned for the veteran's hemorrhoids to 20 
percent disabling, effective from March 12, 2001.

3.  There is no evidence that, prior to March 12, 2001, the 
veteran filed a claim for an increased rating for his 
hemorrhoids, and no evidence that at any point during the 
year prior to March 12, 2001 it was factually ascertainable 
that the veteran's hemorrhoids were 20 percent disabling.   


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than March 12, 2001, for a 20 percent evaluation for 
hemorrhoids have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he should be given an earlier 
effective date for the 20 percent rating for his hemorrhoid 
disability because he met the criteria for a 20 percent 
rating back in the late 1970's. 

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, the law provides an exception to this 
general rule holding that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if VA receives a 
claim within one year after that date.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

The provisions of 38 U.S.C.A. § 5110(b)(2) refer to the date 
an "application" is received.  "Application" is not 
defined in the statute.  However, in regulations, "claim" 
and "application" are considered equivalent and are defined 
broadly to include "a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a  benefit."  Servello 
v. Derwinski, 3 Vet. App. 196, 198 (1992) (citing 38 C.F.R. 
§ 3.1(p) (1991)).  

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

In the present case, the RO initially granted the veteran's 
claim for service connection for hemorrhoids in August 1972 
and assigned a schedular evaluation of zero percent 
disabling.  The veteran did not appeal this RO decision and 
it has become final. 

The earliest evidence on file following the August 1972 
rating decision that the veteran filed a claim for an 
increased rating for his hemorrhoids is his March 12, 2001, 
claim.  In other words, the claims file is devoid of any 
evidence and/or claim that was submitted subsequent to the 
August 1972 rating decision, but prior to the March 12, 2001, 
claim.  Consequently, having determined March 12, 2001, as 
the date of receipt of the veteran's increased rating claim 
for his hemorrhoids following the August 1972 decision, the 
Board must now look to all of the evidence of record to 
determine whether it is factually ascertainable that, during 
the year preceding the March 2001 claim, the veteran's 
service-connected hemorrhoids met the criteria for a 20 
percent rating.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

The veteran's service-connected hemorrhoids have been rated 
by the RO under the provisions of 38 C.F.R. § 4.114, 
Diagnostic Code 7336, which provides that a 20 percent 
evaluation, the maximum allowed, is warranted where 
hemorrhoids are present, with persistent bleeding and 
secondary anemia, or with fissures. 

The evidence of record includes VA outpatient treatment 
records, dated from May 2000 to March 2001.  These treatment 
records do not reflect that the veteran complained of or 
received treatment for hemorrhoids.  However, the presence of 
external hemorrhoids are noted upon rectal examination.  
These records reflect no additional findings with respect to 
hemorrhoids.  As a whole, these records provide negative 
evidence against this claim as they do not clearly indicate a 
20 percent evaluation was warranted at these times.

Upon VA examination in June 2001, the veteran reported that 
he bleeds 9 out of 10 times after a bowel movement.  He 
further reported that he bleeds occasionally bleeds while 
standing, walking for several hours, or while sitting at 
work.  Physical examination revealed no external hemorrhoids, 
no anal dermatitis, the sphincter had good tone, and reddish 
tissue was noted to protrude out to the anal verge during 
straining.  The diagnosis was bleeding hemorrhoids and mild 
anemia, probably due to hemorrhoids.  

A March 2003 report of VA examination notes that the veteran 
complained of bleeding everyday six days out of a week upon 
defecation as well as spontaneously.  There was no fecal 
leak.  Physical examination revealed several external 
hemorrhoids which were not thrombosed.  One hemorrhoid was 
reddish purple with a minimal amount of blood.  There was no 
pain during palpation and there was minimal laxity of 
sphincter control.  The diagnosis was external hemorrhoids, 
with bleeding and mild anemia.  

Based on all of the evidence of record, the Board finds that 
it is not factually ascertainable that the veteran met the 
criteria for a 20 percent evaluation for the year preceding 
his March 2001 claim.  Although VA outpatient treatment 
records include findings of external hemorrhoids as early as 
May 2000, these records do note reflect findings with respect 
to the degree or extent of such hemorrhoids.  Such evidence 
does not support the criteria for a 20 percent rating.  
Findings from the June 2001 and March 2003 VA examinations 
are not pertinent in showing the severity of the veteran's 
hemorrhoid disability during the year preceding his March 
2001 claim.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than March 12, 2001, for the assignment of a 20 
percent rating for hemorrhoids. 

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2005).  In order to comply with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the notice to the veteran must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The U.S. 
Court of Appeals for Veterans Claims (Court) stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In a letter dated in May 2001, prior to the September 2001 
rating action on appeal, the RO informed the veteran of the 
evidence necessary to substantiate his increased rating 
claim, and of his and VA's respective obligations to obtain 
specified different types of evidence.  In September 2001, 
the claim for an increased rating for hemorrhoids was 
granted; the veteran's appeal of the effective date of the 
increased rating is a "downstream" issue from the issue of 
entitlement to an increased rating.  Grantham v. Brown, 114 F 
.3d 1156 (1997).  VA's General Counsel has held that VA is 
not required to provide separate 38 U.S.C.A. § 5103(a) notice 
with regard to "downstream" issues, where the notice was 
provided in connection with the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The Board is bound by the General 
Counsel's holding.  38 U.S.C.A. § 7104(c) (West 2002).  

The February Decision Review Officer Statement of the Case, 
and July 2004 Supplemental Statement of the Case informed the 
veteran more specifically of the reasons for the effective 
date assigned for the increased rating, the relevant law and 
regulations, and the evidence upon which the decision was 
based.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  The veteran's service and VA 
outpatient medical records have been obtained and an the 
veteran has been afforded two VA examinations.  In addition, 
in his February 2002 notice of disagreement, the veteran 
stated that he has no additional medical evidence to submit.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).





ORDER

Entitlement to an effective date earlier than March 12, 2001, 
for the assignment of a 20 percent rating for hemorrhoids is 
denied. 

	
_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


